MEMORANDUM **
Tomas Madrigal is a native and citizen of Mexico who seeks review of the decision by the Board of Immigration Appeals to streamline his appeal under 8 C.F.R. § 1003.1(a)(7), and to affirm the immigration judge’s determination that he does not qualify for cancellation of removal pursuant to 8 U.S.C. § 1229b(b)(l).
We vacate submission of Madrigal’s due process challenge to streamlining pending a final decision in Falcon-Carriche v. Ashcroft, No. 02-71143.
We deny Madrigal’s petition to the extent that it takes issue with the determi*398nation that he failed to show “exceptional and extremely unusual hardship.” This is a discretionary decision that is not subject to judicial review. 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003). Although Madrigal argues that the IJ violated his right to due process, we lack jurisdiction to consider this claim because it is not colorable. Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001).
SUBMISSION VACATED AND DEFERRED IN PART; PETITION DENIED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.